DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          RANDALL CARUSO,
                             Appellant,

                                     v.

                       MARLENE JOY CARUSO,
                             Appellee.

                               No. 4D19-2952

                               [March 5, 2020]

  Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Jessica Ticktin, Judge; L.T. Case No.
1999-DR-009046.

   Randall Caruso, Long Beach, California, pro se.

  Stephen Rakusin of Litigation Lawyers, Professional Association, Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.